Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 2/25/2021 have been full considered and made of record in this application.

Response to Arguments
3. 	Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.  In regards to Lin failing to disclose a plurality of first conductive bumps disposed on the first bump pads” and “the second pillar portion being in contact with the first pillar portion and one of the plurality of first conductive bumps”.  This is deemed unpersuasive because Lin teaches a substrate 20 comprising a plurality of first bump pads 201 and a plurality of first conductive bumps 28’ disposed on the plurality of first bump pads 201.  The second pillar portion 26 being in contact with the first pillar portion 24 and one of the plurality of first conductive bumps 28’ (see paragraphs 50-63; Figs. 2G - 2N).  
 	In regards to independent claims 21 and 28, the amendment filed placed these claims in condition for allowance.
 	This action is made final.
 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.    Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0069605) in view of Chen et al. (US 2016/0133602).
 	With respect to Claim 8, Lin discloses a substrate 20 comprising a plurality of first bump pads 201 and a plurality of first conductive bumps 28’ disposed on the plurality of first bump pads 201.  A semiconductor structure and an integrated circuit die 21 comprising a plurality of second bump pads 211. A plurality of second conductive bumps 27 disposed on the plurality of second bump pads 211. Each of the plurality of conductive bumps 27 respectively comprising a first pillar portion 24 disposed on one of the plurality of second bump pads 211. A second pillar portion 26 disposed on the first pillar portion 24. The second pillar portion 26 being in contact with the first pillar portion 24 and one of the plurality of first conductive bumps 28’.  A first width W1 of the first pillar portion 24 being greater than a second width W2 of the second pillar portion 26. The integrated circuit die 21 being disposed on and electrically connected to the 
 	With respect to Claim 9, Lin discloses a ratio of a third width of the plurality of first conductive bumps being greater than the second width of the second pillar portion.  The third width of the plurality of first conductive bumps is substantially equal to the first width of the first pillar portion (see paragraph 54; Figs. 2N and 3).
 	With respect to Claim 10, Lin discloses wherein a third width of the plurality of first conductive bumps being greater than the second width of the second pillar portion.  
With respect to Claim 11, Lin discloses a ratio of a first height HI of the first pillar portion to a second height H2 of the second pillar portion ranges from about 1 to about 5 (i.e. for example when HI = 20 and H2=4 since H2 is 25% of the height of HI) (see paragraph 54).
 	With respect to Claim 12, Lin discloses a ratio of the second width W2 to the first width W1 is greater than about 0.5 and less than about 1 (i.e. for example when W1 =10 and W2=5 since W2 is 30 to 70% of W1) (see paragraph 54) .
 	With respect to Claim 13, Lin discloses a ratio of a height (i.e. HI =20, H2 =4, HI +H2= 24) of the plurality of conductive bumps to the first width (i.e. W1 =10) ranges from about 2 to about 10 (i.e. 24/10= 2.4) (see paragraph 54).
 	With respect to Claim 14, Lin discloses a dielectric layer 29 partially encapsulating sidewalls of the plurality of conductive bumps (see Fig. 2N).  Lin-Chen fails to explicitly disclose the dielectric layer is spaced apart from the second pillar portions of the plurality of second conductive bumps.  However, it is well known in the semiconductor industry to have a dielectric layer 26 is spaced apart from the second pillar portions 40 of the plurality of second conductive bumps as evident by Lin (see col. 6 lines 5-32; Figs. 2A and 2B).      

Allowable Subject Matter
7. 	Claims 21-33 are allowed.


Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.













AC/March 4, 2021							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897